SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): October 29, 2007 FLORIDA COMMUNITY BANKS, INC. (Exact name of registrant as specified in its charter) Florida000-1170902 35-2164765 (State or other jurisdiction Commission File Number (I.R.S. Employer of incorporation) Identification No.) 1400 North 15th Street, Immokalee, Florida 34142 (address of principal executive offices) Registrant’s telephone number: (239) 657-3171 Not Applicable (Former name or former address, if changed since last report) ITEM 2.02.Results of Operation and Financial Condition On October 29, 2007, Florida Community Banks, Inc. issued a press release announcing its financial results for the 3rd quarter ended September 30, 2007. A copy of the press release is furnished as Exhibit 99.1 to this report. ITEM 9.01.Financial Statements and Exhibits. (c) Exhibits. The following exhibit is being furnished with this Report: 99.1Press Release (solely furnished and not filed). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 29, 2007 Florida Community Banks, Inc. (Registrant) By: /s/ Guy Harris Guy Harris Chief Financial Officer
